Case 3:20-cv-00803-KAD Document1-1 Filed 06/10/20 Page 1 of 7

EXHIBIT A
*

Case 3:20-cv-00803-KAD Document1-1 Filed 06/10/20 Page 2 of 7

SUMMONS ~ CIVIL STATE OF CONNECTICUT «: ee
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, SUPERIOR COURT gay .

52-48, 62-259, P.B, §§ 3-1 through 3-24, 8-1, 10-13
See other side for instructions

Ol "X" if amount, legal interest or property in demand, not including interest and
costs is less than $2,500.

“X" if amount, legal interest or property in demand, not including interest and
costs is $2,500 or more.

C] "X" if claiming other relief in addition to or in lieu of money or damages.

www jud.ct.gov

  

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of

this Summons and attached Complaint.

 

 

 

 

 

 

 

 

Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) | Telephone number of clerk Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 54-350) (with area code)
235 Church Street, New Haven, CT 06516 ( 203 }503-6800 June 9 , 2 020
_ __ ~____ Month —____—s “Day” Year
I<] Judicial District CI GA At (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349) Case type code (See list on page 2}
[| Housing Session Number: New Haven Major: T Minor: 03
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code) Juris number (to be entered by attorney only}
Michael W, Cahill, 43 Trumbull Street, New Haven, CT 06511 408084

 

 

Telephone number (with area code) Signature of Plaintiff (if self-represented}

(203 ) 777-9900

 

 

The attorney or law firm appearing for the plaintiff, or the plaintiff if
self-represented, agrees to accepi papers (service) electronically in Yes L] No

this case under Section 10-13 of the Connecticut Practica Book, mikecahilllaw@gmail.com

 

Email address for delivery of papers under Section 10-18 (if agreed to)

 

 

 

 

 

 

 

 

Number of Plaintiffs: 1 | Number of Defendants: 4 | C] Form JD-CV-2 attached for additional parties
Parties Name (Last, First, Middfe initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA}
First Name: Vitorino, Rosabela P-04
Plaintiff Address: 1037 Hartford Turnpike, North Haven, CT 06473
Additiona} Name: P.92
Plaintiff Address:

First Name: Target Stores, Inc. Agent for Service: CT Corporation System D-01
Defendant | Address: 200 Universal Drive N, North Haven, CT 06473 Agent Address: 67 Burnside Ave, East Hartford, CT 06768
Additional Name: D-02
Defendant Address:

Additional Name: 5-03
Defendant Address:
Additional Name: B-04

Defendant Address:

 

 

 

Notice to Each Defendant

4. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making

against you in this lawsuit.

2, To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above

Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come fo court on the

Return Date unless you receive a separate notice telling you to come to court.

3, If you or your altorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be

abtained at the Court address above or at www jud.ckgov under "Court Forms."

4, Ifyou believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
insurarice representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law

library or on-line at www Jjud.ct.gov under "Court Rules,”

§. Ifyou have questions about-the-Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

legal questions,"

 

Signed (Sign and "x" proper box) f %| Commissioner of the | Name of Person Signing at Left
oe - a - i--| Superior Court . ;
ra aa Assistant Clerk Michael W. Cahill

 

 

 

Date signed
05/05/2020

 

 

aT he signing has been dene-gofthat the Plaintiff(s) will not be denied access to the courts,

b. [Pts ths responsibility of jife Plaintiff(s) to see that service is made in the manner provided by law.

c. The Clerk is not permitted to give any lega! advice in connection with any lawsuit.

d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.

If this Summons Is signed by a obs

For Court Use Only

 

File Date

 

| certify | have read and Signed (Sei-Represented Plaintiff) Date
understand the above:

 

 

 

Dacket Number

 

(Page 4 of 2)

 

 
 

Case 3:20-cv-00803-KAD Document1-1 Filed 06/10/20 Page 3 of 7

RETURN DATE: JUNE 9, 2020 : SUPERIOR COURT

ROSABELA VITORINO > J.D. OF NEW HAVEN,

VS. : AT NEW HAVEN

TARGET STORES, INC. > MAY 5, 2020
COMPLAINT

1. At all times mentioned herein, the plaintiff, Rosabela Vitorino, was a resident of
North Haven, Connecticut.

2. Atall times mentioned herein, the defendant, Target Stores, Inc., was a
corporation licensed to due business in the State of Connecticut with a place of business
located at 200 Universal Drive N, North Haven, Connecticut.

3. At all time mentioned herein, the defendant was in the business of selling
consumer products and was acting through its agents, servants and/or employees,

4, At all times mentioned herein, the plaintiff was lawfully on the defendant’s
premises located at 200 Universal Drive N, North Haven, Connecticut.

5. At all times mentioned herein, the defendant maintained, controlled and possessed
the premises at 200 Universal Drive N, North Haven, Connecticut.

6, On May 15, 2018 at approximately 5:00 p.m., the plaintiff entered the
defendant’s premises to purchase goods.

7. While in the defendant’s premises, the plaintiff walked in the produce aisle and
she slipped and fell on a slippery liquid, striking the floor, resulting in serious and painful

injuries to the plaintiff as hereinafter set forth.

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:20-cv-00803-KAD Document 1-1 Filed 06/10/20 Page 4 of 7

8. The accident was due to the negligence and carelessness of the defendant, through
its agents, employees and servants in one or more of the following ways:

(a) in that they failed to make a proper and reasonable inspection of their floor
to be sure it was free of all slipping hazards;

(b) in that they failed to warn the plaintiff of the slippery and hazardous conditions;

(c) in that they failed to inspect their refrigerators/coolers which created dangerous
and slippery conditions to their flooring;

(d) in that they allowed their flooring to remain in a slippery, dangerous and unsafe
condition;

(e) in that they failed to maintain their premises in a reasonably safe condition;

(f) in that they knew or should have known the refrigerators/coolers were leaking or
causing water to leak into the aisle and failure to correct the leaks.

9, As a result of the carelessness and negligence of the defendant, the plaintiff
sustained serious and painful injuries some of which may be permanent in nature, including
but not limited to the following:

a. Musculoligamentous sprain/strain of the cervical spine;
b. Post concussion symptoms;
c. Sprain/strain of the right shoulder;
d. Sprain/strain of the right hand and wrist;
e. Pain and abrasion of the right hip.
10. As a direct and proximate result of the plaintiff's injuries, plaintiff has incurred

and will incur expenses for medical care.

2
THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:20-cv-00803-KAD Document1-1 Filed 06/10/20 Page 5 of 7

11. As a further result of the plaintiffs injuries, plaintiff has and will endure
substantial pain and suffering, loss of sleep, severe anxiety and continual discomfort.
12. As a further result of the plaintiffs injuries, plaintiff's physical activities and

leisure time pursuits have been impaired, interrupted and/or permanently diminished.

3
THE LAW OFFICES OF
MICHAEL W, CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:20-cv-00803-KAD Document 1-1 Filed 06/10/20 Page 6 of 7

WHEREFORE, the plaintiff claims:
1. Compensatory damages.

2. Any such other relief in equity or law as the Court deems appropriate.

FOR THE PLAINTIFF,
ROSABELA VITORINO

” - “ a“
a “ a

c ‘

B

 

yf
Michael W. Cahir
Law Offices of Michael W. Cahill, LLC
43 Trumbull Street
New Haven, Connecticut 06511
(203) 777-1000
Juris No. 408084

4
‘THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:20-cv-00803-KAD Document1-1 Filed 06/10/20 Page 7 of 7

RETURN DATE: JUNE 9, 2020 : SUPERIOR COURT
ROSABELA VITORINO :; J.D. OF NEW HAVEN
VS. :  ATNEW HAVEN
TARGET STORES, INC. : MAY 5, 2020

STATEMENT OF AMOUNT IN DEMAND
The amount, legal interest, or property in demand under this Complaint is greater

than Fifteen Thousand Dollars ($15,000.00), exclusive of interests and costs,

FOR THE PLAINTIFF,
ROSABELA VITORINO

>?

ao ©
o o ~

BY: LO

Michael W. Cahill.“ /

3
THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE; (203) 777-8848

 
